Citation Nr: 0616677	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for urethritis and/or 
chronic prostatitis, claimed as urology and prostate 
problems.  

3.  Entitlement to service connection for a right elbow 
disability.  

4.  Entitlement to service connection for a left elbow 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1971 to 
February 1973.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2004, it was remanded to the 
Department of Veterans Affairs (VA), Fargo, North Dakota, 
Regional Office (RO), for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in January 2006, and the case was returned to the Board.  It 
is now ready for further appellate review.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence and 
information needed to substantiate his claims.  All evidence 
necessary for review of the issues considered herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claims and the evidence necessary to substantiate them.

2.  A chronic low back disability, to include osteoarthritis, 
was not shown in service, was not manifest to a compensable 
degree within the first post-service year, and has not been 
shown by competent evidence to be related to service or to a 
disease or injury of service origin.  

3.  The current existence of urethritis and/or chronic 
prostatitis has not been shown.

4.  A chronic right elbow disability, to include degenerative 
joint disease, was not shown in service, was not manifest to 
a compensable degree within the first post-service year, and 
has not been shown by competent evidence to be related to 
service or to a disease or injury of service origin.  

5.  A chronic left elbow disability, to include degenerative 
joint disease, was not shown in service, was not manifest to 
a compensable degree within the first post-service year, and 
has not been shown by competent evidence to be related to 
service or to a disease or injury of service origin.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and osteoarthritis of the low back may not 
be presumed to be related to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Urethritis and/or chronic prostatitis were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).

3.  A right elbow disability was not incurred in or 
aggravated by active service, and degenerative joint disease 
of the right elbow may not be presumed to be related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

4.  A left elbow disability was not incurred in or aggravated 
by active service, and degenerative joint disease of the left 
elbow may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a low back 
disability, urethritis and/or prostatitis, a right elbow 
disability, and a left elbow disability.  He claims that his 
current low back disability is related to an unspecific 
injury in service that he sustained on board a ship while 
serving in the Navy during the Vietnam War.  He claims that 
he currently has residuals of various urinary problems that 
he sustained in service, that have been shown to be 
urethritis or chronic prostatitis.  Finally, the veteran has 
alleged that his current bilateral elbow disorders are 
related to injuries that he sustained to his elbows in 
service, as shown in his service medical records.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal and regulatory criteria and analyze the 
appellant's claims.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the September 2002 
rating decision, January 2003 statement of the case, November 
2004 Board remand, and January 2006 supplemental statement of 
the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
January 2003 statement of the case and January 2006 
supplemental statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims and those pertinent to the implementation of the VCAA.  

Further, in correspondence dated in March 2002 and November 
2004, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

In that regard, it is also noted that during the course of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) handed down Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  In Pelegrini II, the 
Court reaffirmed that the enhanced duty to notify provisions 
under the VCAA should be met prior to an initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim.  
In the instant appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
March 2002 was given prior to the first AOJ adjudication of 
the claim, it may not have provided the veteran with 
absolutely all of the information regarding the evidence 
necessary to establish a claim for service connection as did 
subsequent documents.  Notwithstanding, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also notes that the March 2002 VCAA notice did not 
contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  The Board notes, 
however, that subsequent statements to the veteran, including 
the VCAA notice provided to him in November 2004, did contain 
a specific request for the veteran to provide any evidence in 
his possession that pertained to the claims.  Although the 
foregoing notice post-dated the initial rating action, such 
notice to the veteran can be considered satisfactory since it 
properly conveyed to the veteran the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision and 
statement of the case, asked the veteran for all the 
information and evidence necessary to substantiate his claim 
- that is, evidence of the type that should be considered by 
VA in assessing his claim.  A generalized request in the 
initial VCAA notice for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the initial notice did not harm the veteran, 
and it would be legally proper to render a decision in the 
case without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a pertinent VA examination in June 2005.  
The report of the examination looks complete on its face.  
Probative opinions were offered, and the rationales for the 
opinions were provided.  There is no indication that 
additional examination is necessary for the fair adjudication 
of the veteran's claim.  38 U.S.C.A. § 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for a low back disorder, a genitourinary disorder or a 
bilateral elbow disorder.  

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal.  As this 
decision results in the denial of the veteran's claims for 
entitlement to service connection, however, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease to a degree 
of at least 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Low Back Disability

The appellant is seeking service connection for a low back 
disability, to include the recently diagnosed osteoarthritis 
of the lumbar spine, with sacroiliac joint disfunction.  As 
noted above, he claims that his current disorder is related 
to an injury or series of injuries sustained in service.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed low back disability.  

The claims file contains an October 2003 private treatment 
record from Charles J. Breen, M.D. that includes an 
assessment following examination of "low back pain after 
injury in Vietnam War in 1971."  There is also a December 
2004 private treatment record from Dr. Breen, that includes 
an assessment following examination of "continued low back 
pain from Vietnam War injury 1971."  

Further, the report of a June 2005 VA examination contains a 
pertinent assessment of osteoarthritis of the lumbar spine 
with sacroiliac joint dysfunction.  

Based upon the foregoing medical assessments, the Hickson 
element (1) has therefore been satisfied as to the disability 
claimed.  

With respect to Hickson element (2), there are notations in 
the service medical records of the veteran's complaints of 
low back pain.  Notwithstanding the fact that each of these 
complaints were ultimately associated with an assessment of 
prostatitis or other genitourinary problems, the veteran is 
competent to report that he had such complaints in service 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Thus, for purposes of 
analysis, low back pain in service may be conceded.  

Applying the Hickson analysis, the Board concludes that there 
were in-service complaints of back pain in service, and that 
he has a current low back disability, variously characterized 
as low back pain, and osteoarthritis of the lumbar spine.  
Hickson elements (1) and (2) are, accordingly, met.  

Thus, with reference to Hickson element (3), for the veteran 
to be successful in his claim, the evidence must show either 
that it is at least as likely as not that his current low 
back disability is related to a disease or injury that 
occurred in service, or that osteoarthritis or degenerative 
joint disease of the lumbar spine was shown in the first 
post-service year.  If the preponderance of the evidence 
shows otherwise, the veteran's claim must be denied.  The 
Board has reviewed all of the evidence of record, and finds 
that the preponderance of that evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability, to include degenerative joint disease.  

Preliminarily, with respect to whether a relationship can be 
established between the currently diagnosed osteoarthritis of 
the lumbar spine and service on a presumptive 


basis, it is initially noted that while there are VA medical 
treatment records available for the first post-service year, 
they do not show degenerative arthritis.  In fact, a March 
1973 x-ray study of the lumbar spine discloses spina bifida 
occulta at S1 (a congenital disorder), but was otherwise 
negative.  Degenerative changes were not shown.  Moreover, 
the initial medically documented osteoarthritis of the lumbar 
spine is referenced in the report of an October 2003 private 
medical statement.  Given the absence of the documentation of 
degenerative joint disease in the first post-service year, 
entitlement to service connection for degenerative joint 
disease of the lumbar spine may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current low back 
disability that is related to service or to a service-
connected disorder.  

The veteran himself has theorized that he has a low back 
disorder that is directly the result of an injury or series 
of injuries in service.  With respect to any medical 
conjectures that could be made on his part, however, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
appellant's assertions that his current low back disorder at 
issue is related to service, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of the etiology of this disorder.  

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered into evidence the October 2003 Clinical Chart Note of 
Dr. Breen that sets out the pertinent assessment of "low 
back pain after injury in Vietnam War in 1971."  It is 
significant to note that the veteran had obtained copies of 
the documents in his claims file prior to the date of 


this report and that Dr. Breen indicated in the report that 
the veteran's military records had been reviewed.   Dr. Breen 
stated that his office had been treating the veteran on 
several occasions, and that in his opinion, the veteran's 
back condition is not a congenital problem but instead arises 
from numerous degenerative changes which, based on the 
military medical records, all started in the service and was 
aggravated even more from his service events.  

Significantly, while the service medical records contain 
reference to complaints of back pain, they contain no 
reference to any back complaints in 1971.  Dr. Breen has 
attributed the veteran's continued low back pain to a 1971 
Vietnam War injury.  It is apparent, therefore, that Dr. 
Breen's interpretation of the evidence were based in 
pertinent part upon the history provided by the veteran, 
himself.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In other words, since there is no documentation of in-service 
back complaints in 1971, Dr. Breen's interpretations of the 
written record were ostensibly founded upon unsupported 
historical embellishments provided by the veteran.  This 
lessens the value of the medical opinion rendered by Dr. 
Breen.  Moreover, as will be explained in greater detail 
below, a VA examination was conducted in June 2005 that 
provided a different interpretation of the relationship 
between the medical information contained in the service 
medical records and the veteran's current back disorder.  
Essentially, the VA physician has challenged Dr. Breen's 
characterization 


of the in-service back pain as inconsistent with the 
contemporaneous medical conclusion found in the service 
medical records themselves.  

The veteran has also submitted in support of his claim a 
December 2004 statement from Aimee Smith, D.C.  In pertinent 
part, Chiropractor Smith, states that the veteran began 
treatment in May 2003 for midline lumbar spine pain that he 
feels began in approximately 1971 while the veteran was 
enlisted in the service.  Clearly, this statement is of 
limited probative value, if any, since it was founded in toto 
upon an unsubstantiated account of the veteran.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993)

On the other hand, the primary medical evidence against the 
veteran's claim consists of the report of a VA examiner who 
examined the veteran in June 2005 for the express purpose of 
making a determination as to the origin of the veteran's low 
back disorder, including whether it could have originated in 
service.  The VA physician indicated that he had the benefit 
of a review of the medical record contained in the veteran's 
claims file.  In the June 2005 examination report, the VA 
examiner noted that the veteran had stated that his back was 
injured while in the Navy in Vietnam in 1972.  The veteran 
could not relate a specific injury but noted a cumulative 
problem of repetitive lifting and loading supplies on the 
ship.  It was noted that at the time of the examination, the 
veteran worked as a carpenter, building homes.  The examiner 
noted that the veteran walked with a limp favoring the right 
leg, noting that the veteran had had arthroscopy of the right 
knee with debridement of a tear of the medial meniscus in 
September 1989.  It was further noted that the veteran had 
accidentally driven a nail into the lateral aspect of the 
right knee in 1975.  It was noted that x-rays and a Magnetic 
Resonance Imaging (MRI) study of the back done two years 
prior found osteoarthritis, with no disc disease or 
neuroforaminal encroachment.  It was further noted that the 
pain was confined to the lower back.  

Following examination, the pertinent assessment was 
osteoarthritis of the lumbar spine, with sacroiliac joint 
dysfunction.  Following a review of the veteran's claims 
folder, the examiner noted that the back pain for which the 
veteran was seen in the 


service was always attributed to his genitourinary 
infections, namely recurrent prostatitis.  The physician 
indicated that there was no way of knowing whether this was a 
correct diagnosis based upon a review of the records.  Nor 
could the examiner render an opinion regarding whether the 
back pain in the service is the same condition he has without 
resorting to speculation, and to make such a case would 
essentially be a conclusion that all the documentation in the 
military service is wrong.  The VA examiner did opine that it 
is more than likely that the veteran's back pain is due to or 
exacerbated by his right knee condition, osteoarthritis of 
the right knee, which has caused a painful limp and abnormal 
gait.  

The Board finds that the June 2005 VA examination report is 
more probative than the October 2003 and December 2004 
private medical statements from Dr. Breen regarding the 
origin of the veteran's current back disorder.  The June 2005 
VA examination report provided reasons and bases that were 
more consistent with the overall medical record, but most 
importantly, more consistent with the service medical 
records, themselves.  

The Board notes with interest that the examiner who conducted 
the June 2005 VA spine examination did recognize the question 
of whether there was an interaction between the veteran's in 
service complaints of low back pain and the current low back 
disorder at issue.  Significantly, however, he made no such 
connection, but instead attributed the veteran's low back 
disorder, characterized as osteoarthritis, to an intercurrent 
nonservice-connected right knee disorder.  

In that regard, the Board can't help but take into account 
the fact that in each case that the service medical records 
document low back pain, the complaint was ultimately 
attributed to prostatitis.  Once again, this is consistent 
with the findings of the June 2005 VA examination report.  

It is significant to this discussion to note that just prior 
to the time that the veteran filed his claim for service 
connection for a low back disorder, he had been under 
treatment by a physician, Dr. Robert J. Schulte, Jr. from 
1998 through 2002, for various musculoskeletal complaints.  
The records of that treatment include 


reference to the veteran's complaints of low back pain, 
generally associated with a recent history of construction 
activity such as having been "bending and lifting a lot over 
the previous few days" (January 1999); "thrashing through 
mud, bending and twisting" (March 2000), "lifting a lot" 
(May 2000), and "lifting and bending too much" (August 
2001).  Once again, the veteran's post-service physical 
activities were found to be associated with his complaints of 
low back pain.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's current low 
back disorder is proximately due to or the result of a 
service-connected disease or injury, or that his degenerative 
joint disease of the lumbar spine was incurred during 
service, to include on a presumptive basis.  The veteran's 
claim must be denied on that basis.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the claimed low 
back disorder must be denied.

Urethritis and/or Chronic Prostatitis

The appellant argues that he has urethritis and/or chronic 
prostatitis that is the result of chronic genitourinary 
disorders that are well-documented in the service medical 
records.  Having carefully considered the veteran's 
contentions with regard to urethritis and/or chronic 
prostatitis in light of the record and applicable law, the 
Board must deny the claim.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed 


or identifiable underlying malady or condition, does not, in 
and of itself, constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  

The appellant has expressed the opinion that he currently has 
urethritis and/or chronic prostatitis, and that it is related 
to his period of active service.  Service connection may be 
granted if the evidence establishes that the claimed 
disability is related to service.  Applying the Hickson 
analysis, the initial question is whether there is evidence 
of the current claimed urethritis and/or chronic prostatitis.  
The Board finds that the preponderance of the evidence is 
against the current existence of the claimed disability, and 
that the Hickson element (1) has therefore not been satisfied 
as to this claim.  

As noted, the appellant has asserted that he currently has 
urethritis and/or chronic prostatitis that he contracted in 
service.  The CAVC has held, however, that lay persons, such 
as the appellant, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has urethritis 
and/or chronic prostatitis.  

Private medical records dated in May 1999 noted an abnormal 
prostate.  Repeated testing of the veteran's prostate by 
prostate specific antigen (PSA) showed the prostate within 
normal limits.  

In November 2004, the Board remanded the matter to the RO for 
the specific purpose of determining whether the veteran has 
urethritis and/or chronic prostatitis that can be related to 
service.  The requested VA examination was conducted in June 
2005.  The report of the June 2005 examination noted that the 
veteran's claims 


file was reviewed prior to the preparation of the report.  
The report contains a history of the veteran's in-service 
treatment for genitourinary complaints, specifically, 
recurrent episodes of prostatitis with associated back pain, 
epididymitis, herpes genitalis, and syphilis.  

Prior to examination in June 2005, the veteran was noted to 
have had no problems with urinary incontinence, or bladder or 
prostate infections.  The veteran had no history of 
obstruction, erectile dysfunction, kidney stones, dysuria, 
urgency, frequency, nocturia, or urethral discharge.  
Following examination, the pertinent assessment was "history 
of recurrent prostatitis, not found today.  No urethritis 
found."  

Essentially, other than the veteran's own statements, or the 
history provided by the veteran to the examining VA 
physician, the claims folder contains no diagnosis of 
urethritis and/or chronic prostatitis.  

Critically, the June 2005, VA examination was conducted for 
the express purpose of determining whether the veteran has 
urethritis and/or chronic prostatitis, and determined that he 
did not.  This examination was conducted based upon a 
complete review of the record, and considerable testing, and 
included ample rationale for the conclusion reached.  The 
Board finds this examination to have been highly probative of 
the question of the current existence of urethritis and/or 
chronic prostatitis.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for urethritis and/or chronic prostatitis, where, 
as in the present case, the preponderance of the evidence 
fails to demonstrate that the appellant currently has the 
claimed disability.  The criteria for a valid claim for the 
disability at issue, therefore, have not been met in this 
case.  In the absence of proof of a present 


disability there can be no valid claim.  Brammer at 225.  
While the Board is sympathetic to the appellant's assertions 
that he currently has the claimed disability; again, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis of the disorder at issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder, urethritis 
and/or chronic prostatitis.  Clearly, the preponderance of 
the evidence is against the claim.  Thus, the Board concludes 
that the appellant's claim for service connection for 
urethritis and/or chronic prostatitis must be denied.

Left Elbow Disability and Right Elbow Disability

As noted above, it is the veteran's contention that he 
sustained injuries to his elbows in service that have 
resulted in his current bilateral elbow disabilities.  He 
states that service connection should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of a current right elbow disability and/or a 
current left elbow disability.  

In response to that question, the Board notes that the claims 
file contains evidence that the veteran has current right 
elbow and left elbow disabilities.  Upon VA examination in 
June 2005, following x-rays of the elbows, the pertinent 
diagnostic impression was "mild degenerative changes of the 
bilateral elbow joints with spurring at the level of 
olecranon process of both elbows and overlying mild soft 
tissue prominence bilaterally."  Following physical 
examination, the pertinent assessment was a "history of 
bilateral olecranon bursitis, with mild bursa tenderness 


and thickening - no effusion, bilaterally, worse right.  
Bilateral lateral epicondylitis, elbows."  Clearly, the 
veteran's claim has satisfied Hickson element (1), medical 
evidence of a current disability.  

With respect to Hickson element (2), the service medical 
records document treatment following an injury of the left 
olecranon bursa in March 1972 after striking it on the edge 
of the bunk, and treatment for an injury to the right 
olecranon bursa in April 1972 after striking it on a hatch.  
The April 1972 treatment involved the aspiration of the bursa 
with removal of 50 cc's of bloody fluid.  The Board finds 
that Hickson element (2) has been satisfied as to the claimed 
right elbow disorder and left elbow disorder.  The veteran's 
claim, however, fails based upon the third Hickson element.  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has current residuals of the 
in-service injuries to the right elbow and left elbow, as 
noted above, the CAVC has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has reviewed the entire body of evidence, including 
the service medical records, the veteran's written 
statements, and the statements of the VA physicians, and 
private physicians.  In this case, no competent medical 
evidence or opinion has been entered into the record which 
links or relates a current right elbow or left elbow 
disability to the veteran's in-service elbow injuries, that 
degenerative changes of the elbows first confirmed by x-ray 
upon VA examination in 2005 (thirty two years after service), 
were manifest to a degree of at least ten percent within a 
year of service, or that the disorders at issue were 
otherwise related to service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current right elbow disability 
and his left elbow disability are related to injuries 
sustained to the elbows in service.  

Significantly, the examination of the veteran upon separation 
from service in 1973 showed no complaints or finding relative 
to the elbows.  Just as critically, the Board cannot help but 
weigh heavily the fact that the first clinical documentation 
of post-service right elbow and left elbow disabilities was 
not shown until August 1985 when the veteran sustained trauma 
to his left elbow, and March 1986 when the veteran fell on 
the ice and injured his right elbow.  

Finally, in June 2005, the VA medical examiner charged with 
providing an opinion on the matter concluded that the 
veteran's current bilateral epicondylitis of the elbows bears 
no relationship to the condition for which he was seen and 
treated for in service, which was traumatic olecranon 
bursitis.  The examiner explained that while the veteran had 
a recurrence of the olecranon bursitis on two occasions, once 
on each elbow in 1985 and in 1986, both of these were trauma 
related, and have for the most part resolved except for some 
mild tenderness and thickening.  Significantly, this opinion 
was offered by a medical professional, and founded upon a 
review of the claims folder and the examination of the 
veteran, and was supported by sound reasons and bases.  It is 
thus deemed to be of high probative value.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a right elbow disability, 
and against the claim for service connection for a left elbow 
disability, to include degenerative changes of the bilateral 
elbows.  As to the question of according reasonable doubt to 
the veteran's claims, on the basis of a thorough review of 
the record, it is concluded that there is no approximate 
balance of the evidence for and against the claims.  Indeed, 
the preponderance of the evidence is against finding that the 
veteran has a current right elbow disability or a current 
left elbow disability that was sustained in service, and thus 
against the claim for service connection for a right elbow 
disability or a left elbow disability, to include 
degenerative changes of the elbows.  As the preponderance of 
the evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, 
service connection for the claimed disorders must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for urethritis and/or 
chronic prostatitis, claimed as urology and prostate 
problems, is denied.  

Entitlement to service connection for a right elbow 
disability is denied.  

Entitlement to service connection for a left elbow disability 
is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


